Citation Nr: 1422514	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  14-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 13, 2011.

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was assigned a noncompensable disability evaluation based on clinical findings of a July 2011 VA audiometric examination, conducted in conjunction with his initial claim for service connection for bilateral hearing loss.  

A March 2012 VA outpatient treatment record shows that the Veteran was fitted for hearing aids.  Audiometric testing was performed but the results were not recorded.  Rather, the VA audiologist noted, "mild 250-3000 Hz, moderate to moderately severe 4000-8000 Hz sensorineural hearing loss, bilaterally."  While the record indicated that the audiogram was available in Computerized Patient Record System (CPRS), the Board does not have access to this database.  In comparison to the July 2011 audiometric findings, the March 2012 VA audiologist states, "10-15 decline bilaterally across frequencies - difficult to determine if thresholds are slightly elevated today due to some inconsistencies.  Will monitor."  A September 2012 VA outpatient treatment note by the same VA audiologist notes that an audiogram was performed, but the results were not recorded.  These records are clearly relevant and should be obtained.

Additionally, the evidence of record suggests that the Veteran's service-connected hearing loss disability may have worsened since the July 2011 VA examination.  Thus, the Veteran should be afforded a new VA audiometric examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Gainesville, Florida VA Outpatient Clinic from July 2011 to the present, including the results of audiometry testing conducted on March 15, 2012, and September 10, 2012 and any other outstanding CPRS records related to the Veteran's hearing loss disability.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record. 

2.  After any records requested above have been associated with the claims file, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner should describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.  A complete rationale must be provided for any opinions expressed. 

3.  Thereafter, the remanded claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



